        Case 1:19-cv-02399-RDM Document 34-1 Filed 04/29/20 Page 1 of 1


                  �nit£h �tat£s @ourt of J\pp£als
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5281                                                 September Term, 2019
                                                                      1: 19-cv-02399-RDM
                                                   Filed On: December 3, 2019 [18184551
Andrew McCabe,

               Appellee

       V.

William P. Barr, in his official capacity as
Attorney General, et al.,

               Appellees

David Andrew Christenson,

               Appellant

                                         ORDER

      By order filed October 24, 2019, appellant was directed to either pay the filing
and docketing fee or file a motion to proceed in forma pauperis by November 25, 2019.
To date, appellant has neither paid the fee nor filed a motion to proceed in forma
pauperis. Upon consideration of the foregoing, it is

      ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir.
Rule 38.

       The Clerk is directed to issue the mandate in this case by January 17, 2020.

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Joseph A. D'Agostino
                                                          Deputy Clerk
